FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         August 15, 2017
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
CODY ROBERT JUDY,

      Plaintiff - Appellant,

v.                                                             No. 17-4055
                                                       (D.C. No. 1:14-CV-00093-TS)
BARACK HUSSEIN OBAMA, a/k/a                                      (D. Utah)
BARRY SOETORO; DEMOCRATIC
NATIONAL COMMITTEE;
ORGANIZATION FOR ACTION,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.
                  _________________________________

       Cody Robert Judy appeals the district court’s denial of his motion for relief from

judgment and a later motion for reconsideration. Because Mr. Judy has failed to show

that the district court abused its discretion, we affirm.

       Mr. Judy brought this action under 42 U.S.C. § 1983, the Sherman Antitrust Act,

and the Clayton Act, asserting that former President Barack Obama is not a natural-born


*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
citizen eligible to hold the office of President of the United States, and that he and other

high-ranking public and party officials, including Representative Nancy Pelosi and

Senator Harry Reid, acted “as a cartel . . . in the political arena contrary to the public

good.” Aplt. App. at 6. Because Mr. Judy brought this action in forma pauperis under

28 U.S.C. § 1915, the district court undertook its duty to screen the complaint, see 28

U.S.C. § 1915(e)(2)(B)(i), and dismissed it as frivolous on October 7, 2014. We affirmed

the district court’s decision. See Judy v. Obama, 601 F. App’x. 620, 623 (10th Cir.

2015).

         Almost two years after our decision Mr. Judy filed in the district court a motion

for relief from the district court’s judgment, citing “new evidence” alleging that President

Obama’s birth certificate was forged. The district court denied the motion. Mr. Judy

moved for reconsideration of the district court’s denial, arguing that the district court

prematurely denied his motion before defendants filed a response. The district court

denied the motion for reconsideration and Mr. Judy appealed the denial of his motions for

relief and reconsideration.

         We determined that Mr. Judy’s appeal was frivolous and declined to consider the

issues raised until Mr. Judy paid the required filing fees. On July 21, 2017, Mr. Judy paid

the required filing fees to the district court. We therefore turn to the merits of Mr. Judy’s

appeal.

         Mr. Judy’s motion for relief from judgment was filed on January 27, 2017.

Because this was more than two years after the judgment, we treat it as a motion under

Fed. R. Civ. P. 60(b). See Williams v. Akers, 837 F.3d 1075, 1077, 1077 n.1 (10th Cir.


                                               2
2016). But a Rule 60(b) motion based on newly discovered evidence must be made “no

more than a year after the entry of judgment.” Fed. R. Civ. P. 60(c)(1); see 11 Charles

Allan Wright & Arthur R. Miller, Federal Practice & Procedure § 2866 (3d ed.) (“A

motion under clauses (1), (2), or (3) must be denied as untimely if made more than one

year after judgment regardless of whether the delay was reasonable.”). The district court

did not abuse its discretion in denying the motion. See Butler v. Kempthorne, 532 F.3d
1108, 1110 (10th Cir. 2008) (internal quotation marks omitted). (“We review the district

court’s denial of a Rule 60(b) motion for an abuse of discretion.”). And because the

denial of Mr. Judy’s motion for relief from judgment was indisputably correct, there is

likewise no merit to the motion for reconsideration.

      We AFFIRM.

                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                            3